Citation Nr: 1453347	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-01 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to February 13, 2012 and from April 1, 2012.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1983 to November 1986, June 1989 to June 1993, and November 2004 to December 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran submitted a timely notice of disagreement with a December 2011 decision denying entitlement to service connection for gastroesophageal reflux disease, restrictive airway disease claimed as respiratory condition, headaches, and the claim to reopen entitlement to service connection for bipolar disorder.  The Veteran was issued a statement of the case with respect to those issues in September 2013.  However, the Veteran failed to properly file a timely substantive appeal following the statement of the case.  Therefore, an appeal of those issues has not been perfected and they are not properly before the Board.

In November 2013, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

In a May 2012 statement, the Veteran requested that he be afforded a Travel Board hearing at his local RO before a decision is rendered with regard to his claim for an increased rating for service-connected PTSD.  

The requested hearing was scheduled for May 13, 2014.  

On May 8, 2014, the Veteran reported that he could not attend the hearing due to a medical emergency and requested to reschedule the hearing.  

In an August 2014 letter, VA informed the Veteran that he would be notified of the time and place of requested Travel Board hearing.  

There is no indication from the record that the Veteran has been scheduled for a Travel Board hearing in connection with the issue currently on appeal.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for the requested travel board hearing before the Board in accordance with the docket number of his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



